Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
This Office Action is in response to the papers filed on 06 September 2022.

      CLAIMS UNDER EXAMINATION
Claims 37, 39, 45-46, 50, 56, 58, 63 and new claims 150-160 have been examined on their merits.

  PRIORITY
The Applicant claims priority to Provisional Applications 62/276,223, filed on 07 January 2016 and 62/311,373 filed on 21 March 2016.

WITHDRAWN REJECTIONS
The rejection made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION
The arguments made in the response filed on 29 July 2022 are acknowledged. New rejections have been necessitated by claim amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 37, 39, 46, 50, 56, 58, 63, 150-157 and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Shaz et al. (Method of Preparing Red Blood Cell and Platelet Products. Patent 9394518 with benefit of Provisional Application 61/417770 filed on 29 November 2010) in view of National AIDS Control Organization (previously cited; Standards For Blood Banks & Blood Transfusion Services. 2007, pages 1-111), Fletcher-Haynes (Blood processing information system with blood loss equivalency tracking. US20050209883) and Triulzi et al. (The impact of platelet transfusion characteristics on posttransfusion platelet increments and clinical bleeding in patients with hypoproliferative thrombocytopenia. BLOOD, 7 JUNE 2012 VOLUME 119, NUMBER 23 pages 5553-5562) as evidenced by Pubchem (amotosalen).


Shaz discloses a method for preparing a red blood cell containing product and a platelet containing product from a plurality of blood units (Abstract). The method comprises:
The method comprises leukoreducing a plurality of blood units, separating RBCs, platelets, and plasma from the units to form leukoreduced blood components, pooling the leukoreduced RBC components; pooling the leukoreduced platelet components, treating the pooled components to inactivate one or more pathogens, adding a storage solution to components, dividing the pooled leukoreduced RBCs into a plurality of RBC-containing product units, each having a uniform number of RBCs, and dividing the pooled leukoreduced platelets into a plurality of platelet-containing product units, each having a uniform number of platelets.

Therefore the art teaches collecting platelets, pooling platelets and dividing pooled platelets into a plurality of platelet containing product units.

Figure 1 discloses 10-100 units of a blood component from either apheresis or whole blood can be pooled. The Figure discloses single units are pooled together in a vat. The art teaches platelets can be used in lieu of red blood cells ([0017]). The art teaches blood units can be obtained from one donor or a plurality of donors ([0016]). The donors said products are collected from, and subsequently pooled, are broadly interpreted to be selected. Shaz teaches the blood units used comprise either a unit of whole blood or an apheresis unit (see claim 2 of Shaz). Therefore Shaz teaches collection by apheresis.

The preamble of claim 37 recites a method of preparing a plurality of platelet units for infusion. Examiner notes the method does not infuse platelet units. Shaz teaches the method is for obtaining a pathogen free pharmaceutical grade red blood cell product that reduces risk of adverse effect in a recipient (column 2, lines 57-67). Therefore the platelets obtained by the disclosed method are interpreted to be suitable for administration.

Shaz teaches the method comprises segregating the cell component by blood type prior to pooling (column 2, lines 4-7). Shaz teaches the pooled components may be of the same blood type (column 2, lines 36-39). Because Shaz teaches pooling components that have the same blood type, Shaz is interpreted to collect information (hence, a log) regarding the collected units prior to pooling, and use the information to determine which units are pooled. Shaz teaches the size of a unit prepared in accordance with the disclosed methods can vary depending on the desired use (column 7, lines 24-26).

The art does not explicitly teach maintaining an inventory log with the information including a unique identifier, donation time and a quantity of platelets. 

While Shaz teaches pooling units from donors based on desired criteria (i.e., blood type), the art does not explicitly teach identifying an available donor suitable for donating platelets by apheresis. 

Claim 37 has been amended to recite a pooled platelet preparation is separated into a plurality of platelet units in each individual container “wherein the platelet units of the plurality are therapeutic dosage units of platelets”. The claims do not recite the number of concentration of platelets present in a therapeutic dose. The Instant Specification discloses the following at [0049] [0057]:
In some embodiments, the minimum number of platelets in a therapeutic dosage unit is at least about 2.0×1011 platelets, at least about 2.2×1011 platelets, at least about 2.4×1011 platelets, at least about 2.5×1011 platelets, at least about 2.6×1011 platelets, at least about 2.7×1011 platelets, at least about 2.8×1011 platelets, at least about 2.9×1011 platelets or at least about 3.0×1011 platelets.

The Instant Specification does not provide an explicit definition for a therapeutic dosage unit. The concentrations recited in the specification are preceded by the term “about”. The specification does not disclose what concentrations are encompassed by the term “about”. Therefore the concentrations recited above encompass values below 2.0×1011 platelets and above 3.0×1011 platelets. Examiner interprets any amount that can be administered for treatment to read on a therapeutic dosage. The claims are silent regarding the number of platelets collected in each donation. Therefore a collected donation can contain any number of platelets, including a fraction of the number of platelets needed for a therapeutic dose.

While Shaz teaches collecting, pooling and dividing platelets, the art does not explicitly teach “the plurality of platelet units comprises a greater number of therapeutic dosage units of platelets than the total number of therapeutic dosage units of platelets that can be prepared from the at least one selected platelet preparation and the new platelet without combining the at least one selected platelet preparation and new platelet donation” as recited in claim 37. 

National AIDS Control Organization (NACO) discloses standards to ensure better quality control system on collection, storage, testing and distribution of blood and its components (page 5, second paragraph). Demographic details such as name (hence, a unique identifier) and address of donor, date and time of donor selection and donation should be registered (see page 20, first two lines). The art discloses a labelling system for whole blood and its components (see page 44, section F). The art teaches the following information should be collected:
LABELLING FOR WHOLE BLOOD/COMPONENT 
After processing the blood, a final label should be affixed on the bag with the following information. 
F-3.1 Name of the product i.e., whole blood or component or intended component. 
F-3.2 The numeric or alphanumeric identification. 
F-3.3 The date of collection and expiry. 
F-3.4 The name and amount of anticoagulant and the approximate volume of blood collected

A numeric or alphanumeric identification is interpreted to be a unique identifier. For platelet concentrate, plasma and for component obtained through apheresis, the approximate volume of the components should be indicated (see page 44, first 3 lines).
The art teaches the use of a color code to differentiation ABO groups (see page 77, 
section F-3.6).

Examiner notes NACO teaches platelet concentrates (single donor platelets) should contain a minimum of 3 x 1011 platelets in 75% of the units tested (see page 50, G-3.7.1). Examiner interprets this to mean the platelet yield has been recorded. Because NACO teaches 75% of the units contain a minimum of 3 x 1011 platelets, % of units may contain less than this amount.

Fletcher-Haynes teaches a blood component collection system with data manipulation and optimization capabilities (Abstract). The art teaches a blood component collection system with management capabilities including data manipulation and optimization principles. The system may be used with apheresis or other types of blood processing machines ([0007]). 

Fletcher-Haynes teaches an important purpose of the system is to address various challenges in the area of blood donation management including improved donor eligibility. Donor eligibility may be improved through procedure customization and optimization. Each donation may be customized by this system to account for the current needs of a blood center and optimized by what each particular donor is eligible for or capable of donating. This allows the operator to determine what product or combination of products will best be collected from a particular donor even before the donor is connected to the blood processing machine ([0008]). The blood centers may also optimize the use of donors, that is, it may actively identify and contact eligible donors ([0008]).

The system comprises a central database which provides the system with the capability of storing and maintaining data relevant to the entire blood component collection process, such as donor demographic information, machine configuration information, run information and lab result information ([0009]). The system may use prediction algorithms like those used in the Trima or Spectra apheresis machines. The prediction algorithms can be applied to individual donors, to a reference donor list, or to ranges of donors within the database. This capability is helpful to predetermine donor eligibility for specific product collections, and what products would be available given specific apheresis machine configuration settings ([0010]).

Information relating to a donor such as gender, height, weight, total blood volume, blood type, temperature, pressure and demographics is collected ([0025]). The date of the donation is collected ([0041]). Platelet Yield collected during the procedure is also recorded ([0042]). Examiner notes the disclosed system collects the donor's name, donor ID, date of birth (DOB), and photo ([0046]). The art identifies time for a collection (hence, donation time) as a parameter that is considered by the system ([0061]).

Triulzi et al. analyze platelet transfusions administered in the Platelet Dose Study. The Platelet Dose Study (PLADO) is a recently completed large multicenter trial that compared 3 different dosing strategies for prophylactic platelet transfusions in hematology-oncology patients: lower dose (LD), medium dose (MD), and higher dose (HD) per transfusion (see second paragraph of Introduction on page 5553). “Briefly, adult and pediatric patients undergoing hematologic stem cell transplantation or chemotherapy for hematologic or solid organ malignancy were randomized to 1 of 3 prophylactic platelet dosing strategies, 1.1x1011 (LD), 2.2x1011 (MD), or 4.4x1011 (HD) platelets per square meter of body surface area for each prophylactic platelet transfusion” (see first paragraph of Methods section at right column on page 5553). Therefore the art teaches platelet doses can be low, medium or high.

As set forth above, Shaz is interpreted to log information related to the collected blood components. It would have been obvious to combine the teachings of the prior art by logging a unique identifier, donation time and the quantity of platelets for a donation. One would have been motivated to do so since NACO and Fletcher-Haynes teach recording a name (a unique identifier), platelet yield (hence, quantity of platelets collected), blood type and donation time for donations. The skilled artisan would collect all of the claimed information since NACO and Fletcher-Haynes teach doing so is standard in blood collection. One would have had a reasonable expectation of success since NACO and Fletcher-Haynes teach this information can be collected successfully. One would have expected similar results since each reference is directed to collecting blood components. 

While Shaz teaches pooling units from donors based on desired criteria, the art does not explicitly teach identifying an available donor suitable for donating platelets by apheresis. It would have been obvious to combine the teachings of the prior art by identifying an available donor suitable for donating platelets by apheresis. One would have been motivated do so since Fletcher-Haynes teaches using a system that optimizes the use of donors by actively identifying and contacting eligible donors. The art teaches doing so to improve donation management to account for the needs of a blood center. Since Shaz teaches pooling platelet donations, one would identify a suitable donor based on the desired characteristics of the pool. One would have had a reasonable expectation of success since Fletcher-Haynes teaches blood collection can be optimized by identification and selection of donors. One would have expected similar results since Shaz and Fletcher-Haynes are both directed to blood collection methods.

A set forth above, claim 37 does not recite the number of platelets in a platelet unit in the inventory of step a). Claim 37 does not recite the number of platelets collected from the available donor. Claim 37 does not recite the number of platelets present in a therapeutic dosage. Therefore the claims encompass any number of platelets in the inventory unit, any number of platelets collected from an available donor and any number of platelets can be present in a therapeutic dosage unit.

NACO teaches platelet concentrates (single donor platelets) should contain a minimum of 3 x 1011 platelets in 75% of the units tested. Therefore NACO discloses collected units may contain less than 3 x 1011 platelets. Triulzi et al. teach platelets can be  administered at a low dose (1.1x1011), a medium dose (2.2x1011), or 4.4x1011 (HD). Therefore the art teaches the number of platelets in a therapeutic dose can be optimized.

Shaz et al. teaches collecting platelet units, pooling platelet units and dividing the pooled platelets in containers to prepare a plurality of product units. It is Examiner’s position the number of therapeutic dosage units produced after pooling is optimizable based on the number of platelets collected in each unit and the desired platelets in a therapeutic dose. As set forth above, the NACO reference teaches 75% collected units contain at least 3 x 1011 platelets. Therefore 25% contain less than this amount. Triulzi et al. teach a therapeutic high dose contains 4.4x1011 platelets. Therefore two collected unit comprising 3 x 1011 platelets would each contain less than a high therapeutic dose before pooling. Examiner notes pooling two collected units that each contain 3 x 1011 platelets would produce a pool containing 6 x 1011 platelets. Examiner notes the pool would be enough to obtain one high therapeutic dose of 4.4x1011 platelets (hence, more than would be obtained prior to pooling).  Because NACO teaches some collected units contain at least 3 x 1011 platelets and some contain less, the number of therapeutic units obtained from a pool can be optimized based on the desired number of platelets in a therapeutic dose. One would have had a reasonable expectation of success since Shaz teaches the number of cell products in a unit can vary depending on the desired use and Triulzi teaches a therapeutic dose of platelets can vary.

The following is recited from the MPEP regarding Obviousness of Ranges

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 37 is rendered obvious as claimed (claim 37). 

As set forth above, NACO teaches units may contain at least 3 x 1011 platelets. 3 x 1011 platelets is more than a medium therapeutic dose (2.2x1011) as disclosed in Triulzi, but less than high therapeutic doses (4.4 x 1011). Therefore a selected preparation comprising greater than the number of platelets required to prepare one therapeutic dose, but less than the number of platelets required to prepare two therapeutic doses is rendered obvious (claim 39).

As set forth above, NACO teaches units may contain at least 3 x 1011 platelets. 3 x 1011 platelets is more than a medium therapeutic dose (2.2x1011 ) as disclosed in Triulzi, but less than two medium therapeutic doses (4.4 x 1011 ). Therefore a new donation comprising greater than the number of platelets required to prepare one therapeutic dose, but less than the number of platelets required to prepare two therapeutic doses, is rendered obvious (claim 46).

Claim 50 is interpreted to mean enough platelets are collected in the new donation to produce 3, 4, 5, 6 or 7 therapeutic dosages when pooled (hence, with the platelets from the Inventory). As set forth above, NACO teaches units may contain at least  3 x 1011 platelets. Therefore two pooled units would contain 6x1011 platelets. As set forth above, Triulzi teaches a low therapeutic dose of platelets comprises 1.1x1011. Therefore a pool of 6x1011 platelets would contain at least therapeutic doses. Therefore claim 50 is rendered obvious (claim 50).

Claim 56 recites platelets from a second donor are pooled with the inventoried preparation and new donation of claim 37. Pooling a third donation is obvious since Shaz teaches multiple units (10-100) from multiple donors can be pooled.

It is Examiner’s position the number of therapeutic dosage units produced after pooling is optimizable based on the number of platelets collected in each unit and the desired platelets in a therapeutic dose. As set forth above, the NACO reference teaches 75% collected units contain at least 3 x 1011 platelets. Therefore 25% contain less than this amount. Triulzi et al. teach a therapeutic high dose contains 4.4x1011 platelets. Therefore three collected unit comprising 3 x 1011 platelets would each contain less than a high therapeutic dose before pooling. Examiner notes pooling three collected units that each contain 3 x 1011 platelets would produce a pool containing 9 x 1011 platelets. Examiner notes the pool would be enough to obtain two high therapeutic doses of 4.4x1011 platelets. Because NACO teaches some collected units contain at least 3 x 1011 platelets and some contain less, the number of therapeutic units obtained from a pool can be optimized based on the desired number of platelets in a therapeutic dose. One would have had a reasonable expectation of success since Shaz teaches the number of cell products in a unit can vary depending on the desired use and Triulzi teaches a therapeutic dose of platelets can vary. Therefore claim 56 is rendered obvious (claim 56).

As set forth above, Shaz discloses the following:
The method comprises leukoreducing a plurality of blood units, separating RBCs, platelets, and plasma from the units to form leukoreduced blood components, pooling the leukoreduced RBC components; pooling the leukoreduced platelet components, treating the pooled components to inactivate one or more pathogens, adding a storage solution to components, dividing the pooled leukoreduced RBCs into a plurality of RBC-containing product units, each having a uniform number of RBCs, and dividing the pooled leukoreduced platelets into a plurality of platelet-containing product units, each having a uniform number of platelets.

Therefore the art teaches treating pooled units to remove pathogens. Therefore claim 58 is rendered obvious as claimed (claim 58).

Claim 63 recites the platelet units in the plurality of platelet units each comprise at least about 2.4x1011 platelets. The claims do not indicate what values are encompassed by the term “about”. The Instant Specification does not disclose what values are encompassed by the term “about”. It would be obvious to add 2.2x1011 platelets (hence, about 2.4x 1011) to a container since Triulzi et al. teach a therapeutic dose may contain this number of platelets. Therefore claim 63 is rendered obvious (claim 63).

As set forth above, NACO teaches units may contain at least 3 x 1011 platelets. 3 x 1011 platelets is more than a medium therapeutic dose (2.2x1011 ) as disclosed in Triulzi, but less than two high therapeutic doses (4.4 x 1011 ). Therefore a preparation and a donation each comprising greater than the number of platelets required to prepare on therapeutic dose, but less than the number of platelets required to prepare two therapeutic doses, is rendered obvious (claim 150).

Claim 151 recites the plurality of platelet units comprises three therapeutic dosage units. As set forth above, NACO teaches units may contain at least 3 x 1011 platelets. Therefore pooling two units that comprise 3 x 1011 platelets would produce a pool containing at least 6 x 1011 platelets. As set forth above Triulzi teaches a low dose comprises 1.1x1011. Therefore a pool would be able to produce two medium dosage units and 1 low dosage unit.  Therefore claim 151 is rendered obvious (claim 151).

As set forth above, Shaz teaches pathogen activation of the pooled units. While the art does not explicitly teach pathogen inactivation of individual units, it would have been obvious to do so. The MPEP teaches selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

MPEP 2144.04

C.    Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Therefore claim 152 is rendered obvious (claim 152).

Shaz teaches the use of psoralen (column 5, line 26). Therefore claims 153 and 156 are included in this rejection (claims 153 and 156).

As evidenced by Pubchem, amotosalen is a psoralen. It would have been obvious to try using amotosalen in the disclosed method. One would have been motivated to do so since Shaz teaches the use of psoralens and amotosalen is a psoralen. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Shaz teaches psoralens can successfully be used in the disclosed method. Therefore claims 154 and 157 are included in this rejection (claims 154 and 157).

As set forth in the rejection of claim 58 above, Shaz teaches treating pooled units to remove pathogens. Therefore claim 155 is rendered obvious as claimed (claim 155).

Claim 160 recites the platelet units in the plurality of platelet units each comprise at least about 3 x1011 platelets. The claims do not indicate what values are encompassed by the term “about”. The Instant Specification does not disclose what values are encompassed by the term “about”. It would be obvious to add 2.2 x1011 platelets (hence, about 3 x 1011) to a container since Triulzi et al. teach a therapeutic dose may contain this number of platelets. Therefore claim 160 is rendered obvious (claim 160).

Therefore Applicant’s Invention is rendered obvious as claimed.


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Shaz et al. in view of National AIDS Control, Fletcher-Haynes and Triulzi et al. as applied to claim 37 above, and further in view of Min et al. (Systems and Methods For Mid-Processing Calculation Of Blood Composition. Patent 8075468 2011).


Claim 37 is rejected on the grounds set forth above. The teachings of the cited references are reiterated.

Claim 45 recites the platelet collection is targeted to yield a donation comprising at least about 125% of the number of platelets required to prepare on therapeutic dosage of platelets, but less than the number of platelets required to prepare two therapeutic dosage units. The claim recites said targeting may comprise “determining a platelet collection to be collected from the available donor”.

While Shaz teaches the use of apheresis to obtain platelets, the art is silent regarding an apheresis system that is able to determine a platelet collection to be collected from a donor.

Min et al. teach a blood separation method comprising processing blood in a device to separate platelets from the blood and circulating a fluid containing platelets from the device through an outlet line and then back into the device until the fluid is substantially uniform. Simultaneously, the platelets in the outlet line are optically measured and a current platelet yield, a platelet pre-count, the volume of blood to process to collect a target amount of platelets, and/or the processing time required to collect a target amount of platelets is calculated, based at least in part on the optical measurement of the platelets in the outlet line (See column 2, lines 1-13). If current platelet yield is calculated, it is compared to a target and, if the calculated yield exceeds the target, the device is spun at a greater speed to reduce the amount of platelets in the outlet line. Alternatively, if the calculated yield falls below the target, the device is spun at a slower speed to increase the amount of platelets in the outlet line. After performing the calculation, additional blood is processed in the device (see column 2, lines 22-29). Because Min determines a “target amount of platelets” to collect, the art is interpreted to “determine a platelet collection to be collected from an available donor”.

Examiner notes claim 37 does not recite the number of platelets in a therapeutic dosage. As set forth above, any number of platelets that can be administrated for treatment reads on a therapeutic dose. Examiner notes claim 45 recites the term “about”. The values encompassed by the term “about” are not recited. The Instant Specification does not provide an explicit definition disclosing what values are encompassed by the term about.

It would have been obvious to combine the teachings of the prior art by using a device that is able to target the amount of platelets collected from a donation to achieve a desired amount of platelets. One would have been motivated to do so since Shaz is directed to a method of obtaining platelets from blood to be used as a therapeutic and Min teaches the number of platelets collected from blood can be targeted. The skilled artisan would target to provide the desired number of platelets. One would have had a reasonable expectation of success since Min teaches platelets can successfully be targeted using the disclosed system. One would have expected similar results since both references are directed to methods that separate platelets from blood. Therefore claim 45 is included in this rejection (claim 45). 

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 158-159 are rejected under 35 U.S.C. 103 as being unpatentable over Shaz et al. in view of National AIDS Control, Fletcher-Haynes and Triulzi et al. as applied to claim 37 above, and further in view of Gernsheimer et al. (Blood Component Therapy 2012, pages 1-12).

Claim 37 is rejected on the grounds set forth above. Shaz teaches platelets may be collected from more than one donor. The art teaches platelets can be obtained by apheresis. Shaz teaches pooling platelets that have been collected.

The art is silent regarding the time between the collection of platelets from donations.

Gernsheimer teaches apheresis platelet units are collected from a single donor and are equivalent to a pooled platelet unit containing ~4-6 pooled units; an apheresis platelet unit contains 200-400mL of plasma. They may be collected and given as a random unit (random apheresis platelets) or collected for a specific recipient from an HLA-compatible donor (matched apheresis platelets). Apheresis platelets expire 4 hours after processing for release from the blood center unless incubated storage is used at the local hospital. See first paragraph of page 5.

It would have been obvious to collect platelets from two donors within 24 hours of each other. Because apheresis platelets expire 4 hours after processing, one would have been motivated to collect a second sample within 4 hours of a first collection to allow pooling before the platelets expire. One would have had a reasonable expectation of success since Gernsheimer indicates platelets within 4 hours of processing are viable. One would have expected similar results since Shaz and Gernsheimer are both directed to apheresis platelets. Because 4 hours reads on “within 24 hours”, claim 158 is included in this rejection (claim 158). Because 4 hours reads on “within 12 hours”, claim 159 is included in this rejection (claim 159). 

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653    
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653